Election/Restrictions
[1] 	Applicant’s election without traverse of the restriction between product and process of use in the reply filed on 7/30/2021 is acknowledged.
[2]	Claims 1-18 and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process of using and product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/30/2021.


REASONS FOR ALLOWANCE
[3]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to a convolutional explainable neural network.

[4]	Prior art was found for the claims as follows:
Nair et al. (Nair) [US 2020/0143005 A1] discloses the following claim limitations:
A system for providing a convolutional explainable neural network (FIG. 1), comprising:
at least one convolutional layer configured to convolute an input into a plurality of neurons ([0058], [0063], a plurality of nodes is generated);
an input layer configured to identify one or more input features ([0136], features are determined from the input);
a conditional network, comprising:
a conditional layer configured to model the input features based on one or more

 

[5]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “an aggregation layer configured to aggregate one or more rules into one or more of
the partitions; and
a switch output layer configured to selectively pool the aggregated partitions from the aggregation layer with the remaining partitions from the conditional layer;
a prediction network, comprising:
a feature generation and transformation network comprising one or more transformation neurons configured to apply one or more transformations to the input features;
a fit layer configured to combine features which have been transformed by the feature generation and transformation network to identify one or more coefficients related to at
least one of: one or more features and one or more partitions;
a value output layer configured to output a value related to at least one of: one or
more features, one or more partitions, as applied to the one or more coefficients; and
an output layer configured to present an output which is interpretable and explainable by
at least one of a machine program or a human, wherein the output layer presents a global model
comprising the one or more local models.”.  This feature is not found or suggested in the prior art.

[6]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[7]	Claims 19-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488